                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


IN THE MATTER OF MONCLA                                                CIVIL ACTION
MARINE, LLC AS OWNER OF THE
MONCLA RIG #107 ITS ENGINES,                                           19-164-SDD-EWD
TACKLE, APPAREL, ETC. AND
MONCLA MARINE OPERATIONS, LLC
AS THE OPERATOR OF THE MONCLA
RIG #107 FOR EXONERATION FROM
OR LIMITATION OF LIABILITY



                                          RULING

        This matter is before the Court on the Motion to Dismiss This Limitation Proceeding

Under Rule 12(b)(6) or, in the Alternative, to Lift Stay Order filed by Limitation Defendant

Leroy Fuselier (“Claimant”).1 Limitation Plaintiffs Moncla Marine, LLC and Moncla Marine

Operations, LLC (collectively, “Moncla”), filed an Opposition to the Claimant’s Motion.2

For the reasons that follow, Claimant’s Motion shall be GRANTED.

I.      FACTUAL BACKGROUND

        Claimant was aboard Moncla Rig #107 (hereinafter “the Vessel”) on March 20,

2017 to eat lunch.3 While aboard the Vessel for lunch, Claimant poured what he believed

to be red Kool-Aid into a twenty-ounce cup and ingested some amount.4 After drinking

the red fluid, Claimant discovered it was not red Kool-Aid but a chemical agent used for

cleaning and degreasing.5 Claimant alleges that the chemical agent was contained in an


1
  Rec. Doc. 8.
2
  Rec. Doc. 12.
3
  Rec. Doc. 8-1 p. 2; Rec. Doc. 12-2 p. 2.
4
  Id.
5
  Id. The chemical agent was WORKMAN® Super Heavy Duty Cleaner/Degreaser.
58041
                                                                                 Page 1 of 12
unmarked one-gallon bottle customarily used in the galley of the Vessel to store and serve

red Kool-Aid and was located on the galley’s self-serving beverage table during lunch.6

Claimant alleges that, as a result of ingesting this substance, he has suffered damage to

his pulmonary and digestive systems as well as psychological trauma.7

        On March 22, 2018, Claimant filed a Petition for Damages in the 18th Judicial

District Court for Iberville Parish.8 Moncla filed a Complaint for Exoneration from or

Limitation of Liability in this Court on March 21, 2019 (the “Limitation Action”).9 Claimant

filed the Motion to Dismiss that is the subject of this ruling on May 30, 2019,10 and Moncla

filed an Opposition on June 21, 2019.11

        On April 2, 2019, the Court issued an Initial Order Approving Petitioners’ Ad Interim

Stipulation for Value Directing Issuance of Notice and Restraining Prosecution of

Claims.12 That Order stayed proceedings in state court pending the outcome of the

current Limitation Action in federal court.

        Claimant challenges the timeliness of Moncla’s Limitation Action, arguing that

Moncla received “written notice of a claim” sufficient to commence the six-month filing

period one year prior to filing. In response, Moncla argues that it did not receive “written

notice of a claim” until after propounding discovery requests on Claimant two months prior

to filing its Limitation Action.




6
  Rec. Doc. 1-1 p. 3.
7
  Rec. Doc. 8-1 p. 2.
8
  Rec. Doc. 1-1 p. 6.
9
  Rec. Doc. 1.
10
   Rec. Doc. 8.
11
   Rec. Doc. 12.
12
   Rec. Doc. 5.
58041
                                                                                  Page 2 of 12
II.     LAW AND ANALYSIS

        A. Rule 12(b)(1)

        Claimant challenges the timeliness of Moncla’s Limitation Action through a Rule

12(b)(6) Motion to Dismiss for Failure to State a Claim Upon Which Relief can be

Granted.13 Moncla argues that the Rule 12(b)(6) motion is not the correct procedure under

which to evaluate a Limitation Action timeliness challenge; rather, Moncla asserts, the

challenge should be brought through at Rule 12(b)(1) Motion to Dismiss for Lack of

Subject Matter Jurisdiction.14 While the outcome of the substantive analysis undertaken

infra (regarding whether Moncla received written notice of a claim) is the same whether

the Rule 12(b)(1) or the Rule 12(b)(6) standard is applied, it is nonetheless important for

the Court to clarify the proper procedural method to be used for such a challenge, as the

analytical standard differs between the two Rule 12 motions, and jurisdictional

classifications come with significant legal implications that strike at the power and

authority of the Court.

        The Fifth Circuit has held that “a challenge to the timeliness of a limitation action

is a challenge to the district court’s subject matter jurisdiction.”15 Accordingly, the Fifth

Circuit has held that the proper motion under Rule 12 for attacking a Limitation Action for

timeliness is a Rule 12(b)(1) Motion to Dismiss for Lack of Subject Matter Jurisdiction.16

As a result, the Court finds that the Claimant’s Rule 12(b)(6) motion is better construed

as a Rule 12(b)(1) motion, since the motion is a challenge to the Court’s jurisdiction over



13
   FED. R. CIV. PROC. 12(b)(6).
14
   Rec. Doc. 12-2 p. 3-4; FED. R. CIV. PROC. 12(b)(1).
15
   In re Eckstein Marine Service, LLC, 672 F.3d 310, 316 (5th Cir. 2012).
16
   In re Eckstein, 672 F.3d at 315-316.
58041
                                                                                  Page 3 of 12
the action.

        In reviewing a motion under Rule 12(b)(1) for lack of subject matter jurisdiction, a

court may consider (1) the complaint alone; (2) the complaint supplemented by

undisputed facts evidenced in the record; or (3) the complaint supplemented by

undisputed facts plus the court's resolution of disputed facts.17 A motion to dismiss for

lack of subject matter jurisdiction under Rule 12(b)(1) is characterized as either a “facial”

attack, i.e., the allegations in the complaint are insufficient to invoke federal jurisdiction,

or as a “factual” attack, i.e., the facts in the complaint supporting subject matter jurisdiction

are questioned.18 A motion is analyzed as a facial attack when a defendant files a Rule

12(b)(1) motion without accompanying evidence.19 In a facial attack, allegations in the

complaint are taken as true.20 A facial attack analysis mirrors the analysis used for a Rule

12(b)(6) motion.21

        If the defendant brings a factual attack, a court may consider any evidence

(affidavits, testimony, documents, etc.) submitted by the parties that is relevant to the

issue of jurisdiction.22 A defendant making a factual attack on a complaint may provide

supporting affidavits, testimony, or other admissible evidence.23 The plaintiff, to satisfy its

burden of proof, may also submit evidence to show by a preponderance of the evidence


17
   Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981).
18
   In re Blue Water Endeavors, LLC, Bankr. No. 08–10466, Adv. No. 10–1015, 2011 WL 52525, *3 (E.D.Tex.
Jan. 6, 2011) (citing Rodriguez v. Texas Comm'n of Arts, 992 F.Supp. 876, 878–79 (N.D.Tex.1998), aff'd,
199 F.3d 279 (5th Cir. 2000)).
19
   Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).
20
    Blue Water, 2011 WL 52525 at *3 (citing Saraw Partnership v. United States, 67 F.3d 567, 569 (5th
Cir.1995)); PlainsCapital Bank v. Rogers, 715 Fed.Appx. 325 n. 1 (5th Cir. 2017).
21
    See Xerox Corp. v. Genmoora Corp., 888 F.2d 345, 351 (5th Cir. 1989). See also, e.g., Lawrence v.
Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990); Willekes v. Serengeti Trading Company, 783 Fed.Appx.
179, 183 (3rd Cir. 2019) (citing Constitution Party v. Aichele, 757 F.3d 347, 358 (3rd Cir. 2014)).
22
   Id. (citing Irwin v. Veterans Admin., 874 F.2d 1092, 1096 (5th Cir. 1989)).
23
   Paterson, 644 F.2d at 523.
58041
                                                                                          Page 4 of 12
that subject matter jurisdiction exists.24 The court's consideration of such matters outside

the pleadings does not convert the motion to one for summary judgment under Rule

56(c)25 because, “[u]nlike in a facial attack where jurisdiction is determined upon the basis

of allegations of the complaint, accepted as true[,] when a factual attack is made upon

federal jurisdiction, no presumption of truthfulness attaches to the plaintiffs' jurisdictional

allegations, and the court is free to weigh the evidence and satisfy itself as to the

existence of its power to hear the case. In a factual attack, the plaintiffs have the burden

of proving that federal jurisdiction does in fact exist.”26 In resolving a factual attack on

subject matter jurisdiction under Rule 12(b)(1), the district court, which does not address

the merits of the suit, has significant authority “‘to weigh the evidence and satisfy itself as

to the existence of its power to hear the case.’”27

        B. Rule 12(b)(6)

        In the alternative, if the Fifth Circuit were to apply the jurisdictional classification

test laid out by the Supreme Court and reach a different conclusion on the jurisdictionality

of a timeliness challenge to a limitation action, the result reached herein would

nonetheless be the same under a 12(b)(6) analysis.28 When deciding a Rule 12(b)(6)


24
   Id.
25
   Robinson, 2008 WL 4692392 at *10 (citing Garcia, 104 F.3d at 1261).
26
   Evans v. Tubbe, 657 F.2d 661, 663 (5th Cir. 1981).
27
   Robinson v. Paulson, No. H–06–4083, 2008 WL 4692392, *10 (S.D.Tex. Oct. 22, 2008)(quoting Garcia
v. Copenhaver, Bell & Assocs., 104 F.3d 1256, 1261 (11th Cir. 1997), and citing Clark v. Tarrant County,
798 F.2d 736, 741 (5th Cir. 1986)).
28
   The Supreme Court has laid out a line of cases expounding upon the classification of statutory provisions
as jurisdictional requirements or non-jurisdictional “claim-processing” rules but has not spoken specifically
to the jurisdictionality of a timeliness challenge to a limitation action. See, e.g., Arbaugh v. Y & H Corp., 546
U.S. 500 (2006); Henderson v. Shinseki, 562 U.S. 428 (2011); Sebelius v. Auburn Regional Medical Center,
568 U.S. 145 (2013); United States v. Kwai Fun Wong, ___ U.S. ___, 135 S. Ct. 1625 (2015); Musacchio
v. United States, ___ U.S. ___, 136 S. Ct. 709 (2016). However, the Supreme Court has considered the
general jurisdictionality of time bars. When a statute of limitations is jurisdictional, “failure to comply with
the [time] bar deprives a court of all authority to hear a case.” Kwai Fun Wong, ___ U.S. at ___, 135 S. Ct.
at 1631. On the other hand, “claim-processing rules” exist to maintain “orderly progress of litigation by
58041
                                                                                                   Page 5 of 12
motion to dismiss, “[t]he ‘court accepts all well-pleaded facts as true, viewing them in the

light most favorable to the plaintiff.’”29 The Court may consider “the complaint, its proper

attachments, documents incorporated into the complaint by reference, and matters of

which a court may take judicial notice.”30 “To survive a Rule 12(b)(6) motion to dismiss,

the plaintiff must plead ‘enough facts to state a claim to relief that is plausible on its

face.’”31

        In Twombly, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”32 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’”33 However, “[a] claim has facial plausibility when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference




requiring that the parties take certain procedural steps at certain specified times. Henderson, 562 U.S. at
435 (citing Union Pacific R. Co. v. Locomotive Engineers, 558 U.S. 67, 83-84 (2009); Eberhart v. United
States, 546 U.S. 12, 19 (2005) (per curiam); Scarborough v. Principi, 541 U.S. 401, 413-414 (2004);
Kontrick v. Ryan, 540 U.S. 443, 455-456 (2004)). Regarding time-bar statutes, “[s]tatutes of limitations and
other filing deadlines ‘ordinarily are not jurisdictional’” and will only be classified as jurisdictional if Congress
has “clearly stated” so. Musacchio, ___ U.S. at ___, 136 S. Ct. at 716-717 (quoting Sebelius, 568 U.S. at
154). Likewise, “filing deadlines ordinarily are not jurisdictional;” rather, they are “quintessential claim-
processing rules.” Sebelius, 568 U.S. at 154 (quoting Henderson, 562 U.S. at 429). The Eleventh Circuit
recently parted from the Fifth Circuit and held that, under the Supreme Court’s clear statement
jurisdictionality test, timeliness challenges to limitation actions are non-jurisdictional. Orion Marine
Construction, Inc. v. Carroll, 918 F.3d 1323, 1328 (11th Cir. 2019).
29
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
   Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
30
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
31
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
   Rapid Transit, 369 F.3d at 467).
32
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted).
33
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).
58041
                                                                                                       Page 6 of 12
that the defendant is liable for the misconduct alleged.”34 In order to satisfy the plausibility

standard, the plaintiff must show “more than a sheer possibility that the defendant has

acted unlawfully.”35 “Furthermore, while the court must accept well-pleaded facts as true,

it will not ‘strain to find inferences favorable to the plaintiff.’”36 On a motion to dismiss,

courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.”37

        C. Limitation Action and Written Notice of a Claim

        The Limitation of Liability Act provides vessel owners with the ability to limit their

liability arising from the operation of that vessel to its value, including the value of its

freight.38 In order to do so, the vessel owner must file a petition in federal court within six

months from receiving “written notice of a claim” that exceeds the value of the vessel.39

The interpretation of what constitutes “written notice of a claim” for the purposes of

commencing the six-month period is the decisive element in analyzing the Claimant’s

motion. Courts interpreting the statute have concluded that the notice must inform the

owner of a claimant’s intention to seek damages.40 Further, the notice must convey a

“reasonable possibility” that (1) the claim is subject to limitation and (2) the damages could




34
   Twombly, 550 U.S. at 570.
35
   Iqbal, 556 U.S. at 678.
36
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
   Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
37
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
38
   46 U.S.C. § 30501, et seq.
39
   46 U.S.C. § 30511(a).
40
   Complaint of Okeanos Ocean Research Foundation, Inc., 704 F.Supp. 412, 414 (S.D.N.Y. 1989) (citing
   Rodriguez Moreira v. Lemay, 659 F.Supp. 89, 90–91 (S.D.Fla.1987); In re N.Y.T.R. Transp. Corp., 105
   F.R.D. 144, 146 (E.D.N.Y.1985); In re J.E. Brenneman Co., 157 F.Supp. 295, 297 (E.D.Penn.1957);
   Petition of Anthony O'Boyle, Inc., 51 F.Supp. 430, 431 (S.D.N.Y.1943)). See also Matter of Complaint of
   McKinney Towing, Inc., 1994 WL 682546 (E.D.La. 1994); Complaint of Marine Crewboats, Inc., 1991 WL
   195464 (E.D.La. 1991).
58041
                                                                                             Page 7 of 12
exceed the value of the vessel.41 Written notice does not necessarily require the filing of

a complaint; a written communication may be enough to constitute written notice under

the Act.42

        Here, a complaint has been filed in state court,43 and Moncla has conceded that

Claimant provided sufficient notification of the existence of a claim.44 The only issue is

whether the complaint presented a “reasonable possibility” of damages in excess of the

value of the Vessel (which Moncla values at $655,100.00).45 The Court now turns to an

analysis of the Claimant’s Motion under Rule 12(b)(1) and Rule 12(b)(6).

        D. Analysis

        Claimant argues that his factual allegations in the complaint provided sufficient

notice to commence the six-month Limitation Action period.46 Specifically, Claimant cites

to particular assertions in his State Court petition, wherein he alleges that he “suffered

serious, permanent, and disabling injuries to his body and mind including . . . injuries to

his pulmonary and digestive systems,” particularly the “mouth, esophagus, trachea, his

lungs . . . [and] upper and lower digestive tracts.”47 Claimant also asserts in the petition

that he has suffered “psychological trauma.”48 The petition also contains allegations of

the facts of the case reviewed supra and includes the chemical details of the cleaning



41
   Complaint of Tom-Mac, Inc., 76 F.3d 678, 683 (5th Cir. 1996); Complaint of RLB, 773 F.3d at 603; In re
   Eckstein, 672 F.3d at 34. See also Complaint of Morania Barge No. 190, Inc., 690 F.2d 32, 34 (2nd Cir.
   1982).
42
   Complaint of RLB, 773 F.3d at 603.
43
   Rec. Doc. 1-1 p. 6.
44
   Rec. Doc. 12-2 p. 7 (“Moncla does not dispute the fact that Fuselier’s lawsuit sufficiently notified it that
   Fuselier was asserting a claim against it as a result of his incident.”).
45
   Rec. Doc. 12-2 p. 7.
46
   Rec. Doc. 8-1 p. 3.
47
   Id. (quoting Rec. Doc. 1-1 ¶ 9).
48
   Id.
58041
                                                                                                 Page 8 of 12
agent allegedly ingested by Claimant.49

        In response, Moncla argues that, while it was notified of the existence of a claim

subject to limitation, it was not notified of the “reasonable possibility” that the damages

would exceed the value of the Vessel.50 According to Moncla, the first notice it received

that the claim could exceed the Vessel’s value occurred upon reviewing the Claimant’s

medical records, but Moncla fails to clarify when this occurred.51 Moncla argues that,

because Claimant returned to work after a brief hospitalization, any lost wages sought by

Claimant “would be minimal, at best.”52 Moncla attempts to distinguish the cases cited by

Claimant, arguing that the alleged injuries and factual allegations in this case do not rise

to the level of severity so as to constitute notice that Claimant’s damages would exceed

the value of the Vessel.53

        Moncla’s argument regarding Claimant’s actions after the incident and the resulting

circumstances cannot be considered by the Court when Moncla’s motion is reviewed

under Rule 12(b)(6).54 On a Rule 12(b)(6) motion, the Court’s analysis is limited to the

four corners of the Complaint. While they may be relevant considerations for a fact-finder,

all of the facts alleged by Moncla—such as Claimant’s alleged return to work and physical

abilities post-accident—are outside of the complaint and are superfluous for a Rule

12(b)(6) analysis.

        When Moncla’s Rule 12(b)(6) motion is construed as a Rule 12(b)(1) motion, then


49
   Rec. Doc. 8-1 p. 4.
50
   Rec. Doc. 12-2 p. 7-9. See also Complaint of Tom-Mac, 76 F.3d at 683; Complaint of RLB, 773 F.3d at
   603; In re Eckstein, 672 F.3d at 34.
51
   Rec. Doc. 12-2 p. 3.
52
   Id. at 8.
53
   Id. at 8-9. Moncla points out differences between the alleged facts in the present case and the facts in In
   re Eckstein, 672 F.3d 310, and Complaint of Tom-Mac, 76 F.3d 678.
54
   Rec. Doc. 12-2 p. 8-9.
58041
                                                                                                 Page 9 of 12
it becomes necessary to determine whether the motion is a facial attack or a factual

attack. The Court finds that the motion is a facial attack because there is no evidence

accompanying the motion. In a facial attack analysis, the Court is limited to the complaint

alone and cannot consider extrinsic materials.55 Therefore, an analysis of the Claimant’s

motion under Rule 12(b)(1) has the same effect and result as an analysis under Rule

12(b)(6). Moncla’s factual assertions regarding the Claimant’s post-accident activities are

not eligible for consideration by the Court as those facts are not present in the Claimant’s

state court petition.

        The Court notes here the importance of the jurisdictionality classification discussed

supra: should the motion be a factual attack rather than a facial attack, the Court could

consider evidence and materials outside the boundaries of the complaint.56 Consideration

of such extrinsic materials could substantively alter the outcome of an analysis in a given

case. But here, the Court is limited to the allegations in the Complaint under both Rule

12(b)(6) and Rule 12(b)(1).

        The Court finds that Claimant’s state court suit conveyed a reasonable possibility

that his claims would exceed $655,100. Claimant’s factual allegations are clear: he

alleges that he was injured aboard the Vessel due to Moncla’s negligence, that his alleged

injuries consist of permanent systemic problems, and that he is seeking compensatory

damages, lost wages and earning capacity, and past and permanent future disability,

amongst other relief.57 The damages sought by Claimant could reasonably exceed the

value of the Vessel. It is of no import that Claimant did not state an exact number figure


55
   PlainsCapital Bank, 715 Fed.Appx. n. 1.
56
   See Superior MRI Services, Inc. v. Alliance Healthcare Services, Inc., 778 F.3d 502 (5th Cir. 2015).
57
   See Rec. Doc. 1-1 p. 6, ¶ 16.
58041
                                                                                             Page 10 of 12
in the complaint: “[a] demand need not express a specific quantum of damages so long

as there is a reasonable possibility that a claim’s value will exceed the value of the

vessel.”58 Whether the claims are likely to be successful on the merits is also irrelevant;

alleged facts supporting those claims are presumed to be true under a Rule 12(b)(6)

analysis59 and a Rule 12(b)(1) facial attack analysis,60 and all that matters for written

notice is whether there is a “reasonable possibility” that a claim exists, not that a claim

will be successful.61

        The Court’s decision is in line with the legislative purpose underlying the six-month

time bar contained in 49 U.S.C. § 30511(a). That provision was intended to “require the

shipowner to act promptly in asserting the right to limit his liability.”62 Any uncertainty

about the extent of Claimant’s injuries could have been resolved by prompt discovery

requests. Further, Moncla could have taken extra precaution and filed a Limitation Action

in federal court to preserve its right to limit its liability. Yet, Moncla waited nearly a year to

assert that right.63 The Court finds that Moncla received “written notice of a claim” on

March 23, 2018 when it was served with a copy of the complaint.64 Moncla’s Limitation

Action filed on March 21, 2019 is therefore beyond the six-month time bar and untimely

when analyzed under the Rule 12(b)(6) standard and the Rule 12(b)(1) facial attack

standard.




58
   Complaint of RLB, 773 F.3d at 603 (citing In re Eckstein, 672 F.3d at 317-320).
59
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin, 369 F.3d at 467).
60
   See Scheuer v. Rhodes, 416 U.S. 232, 234-37 (1974).
61
   Complaint of RLB, 773 F.3d at 604.
62
   Diamond, 247 F.2d at 607. See also The Fred Smartley, Jr., 108 F.2d at 607; The Grasselli Chemical
   Co. No. 4., 20 F.Supp. at 395; The Bright, 38 F.Supp. at 577; Petition of Goulandris, 140 F.2d at 781.
63
   Rec. Doc. 8-1 p. 2.
64
   Id.; Rec. Doc. 1-1.
58041
                                                                                           Page 11 of 12
III.      CONCLUSION

          For the reasons stated above, the Motion to Dismiss65 filed by Claimant is

GRANTED, and the Limitation Action filed by Moncla is hereby dismissed with prejudice.

All alternative requests made by Claimant are DISMISSED as moot.

          Judgment shall be entered accordingly.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on December 17, 2019.




                                         S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




65
     Rec. Doc. No. 8.
58041
                                                                          Page 12 of 12
